Citation Nr: 1809722	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, to include lipomas, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, to include service in Korea from May 1967 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hearing loss, tinnitus, and lipomas, to include as a result of herbicide exposure.  

The Veteran originally claimed a skin condition, later identified as a lipoma, but the existing medical records have indicated identification of and treatment for a variety of skin conditions, to include cysts, cyst-like lesions, lipomas, boils, and xerosis.  The Veteran, as a layperson, is not competent to distinguish between competing dermatology diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue on the title page has been recharacterized as such.

In July 2017, the Veteran testified at a video board hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for hearing loss, tinnitus, and a skin disability, to include lipomas, to include as due to herbicide exposure.  The Veteran provided lay testimony during his hearing with the undersigned VLJ that discussed his assertions that the hearing loss is attributed to his active service as an infantryman from 1966 to 1968, and that it commenced when he was in basic training.  The Veteran also noted that during his work as a law enforcement officer that they used mandatory hearing protection during firearms training.  In addition, the Veteran discussed his skin conditions from his active service, and then post-service as well into the present day, noting he has been treated periodically over time for various skin conditions, having them treated and removed on multiple occasions.

The Veteran last had a VA examination for his hearing loss and tinnitus claims in July 2013, which indicated the presence of hearing loss in the right ear disabling for VA purposes and the presence of tinnitus.  The Veteran's private otolaryngologist, Dr. S., diagnosed the same in February 2012 and provided a positive nexus opinion in August 2013 for service connection, though without any rationale.  The Veteran has never had a VA examination or biopsy for his claimed skin conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A veteran who, during active military service, served in or near the Korean Demilitarized Zone (DMZ) during the period beginning April 1, 1968 and ending in August 31, 1971, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in or near the Korean DMZ.  The Board notes the Veteran served in or near the Korean DMZ from May 11, 1967 to June 7, 1968, and therefore concedes exposure to herbicide agents.  

In addition, for the purposes of the hearing loss and tinnitus disabilities, the Board notes that the Veteran's military occupational specialty was that of a light weapons infantryman who received hazardous duty pay during his service in or near the Korean DMZ, and thus exposure to hazardous noise during service for the Veteran is conceded.

VA's duty to assist in a Veteran's claim includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has current diagnoses of hearing loss, tinnitus, and skin disabilities, he has provided statements indicating an onset of symptoms in service, he has indicated his symptoms have been persistent since service, and there is otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a remand for VA examinations addressing the nature and etiology of the Veteran's hearing loss, tinnitus, and skin disabilities, to include as due to herbicide exposure, are required.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.  The Veteran should be consulted as to possible private medical records he referenced during his hearing indicating post-service treatment for skin disabilities, and those records should be procured if available.

2.  After the foregoing is completed, schedule the Veteran for VA examination(s) with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's hearing loss, tinnitus, and skin disabilities. The medical professional selected for the skin disability examination must have the professional expertise necessary to identify and distinguish the skin conditions, to include the possibility of the skin conditions listed in 38 C.F.R. § 3.307(e).  The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed hearing loss and/or tinnitus disabilities had their onset in service or are otherwise related to service.  Assume for evaluation purposes that hazardous noise exposure during service has been conceded for the Veteran.

Attention is invited to the private medical records from Dr. S. in February 2012 and August 2013 that discuss the Veteran's hearing disabilities and provide an opinion regarding service connection.  Consideration should be given to the Veteran's lay testimony that mandatory hearing protection was used during his employment as a law enforcement officer.

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed skin condition had its onset in service or is otherwise related to service, to include as due to herbicide agent exposure, or was manifest to a compensable degree within one year of service.  Assume for evaluation purposes that the Veteran was exposed to herbicide agents during service in Korea.

Attention is invited to the Veteran's service treatment records that show complaints of and treatment for skin conditions on March 20, 1967, September 5, 1967, and July 27, 1968.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



